Citation Nr: 0315306	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  97-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of the removal of the left ovary and a left 
salpingectomy.  

2.  Entitlement to service connection for the claimed 
residuals of the removal of the uterus.  

3.  Entitlement to an increased rating for the service-
connected postoperative granulosa cell tumor of the right 
ovary with right oophorectomy and right salpingectomy, 
currently evaluated as 20 percent disabling.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1952 to May 1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in February 1999.  

In January 2000, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
Later that month, the opinion was received; however, the 
Board determined that the opinion was not responsive enough.  

In June 2000, the Board again requested the opinion of 
another VHA medical specialist.  In July 2000, the opinion 
was received.  Both opinions are discussed in detail 
hereinbelow.  

In a decision promulgated in February 2001, the Board found 
that the veteran had presented new and material evidence 
sufficient to reopen the claim of service connection for the 
residuals of the removal of the left ovary and a left 
salpingectomy.  

That matter, along with the matter of service connection for 
the residuals of the removal of the uterus and that of an 
increased rating for the service-connected postoperative 
granulosa cell tumor of the right ovary with right 
oophorectomy and right salpingectomy were remanded to the RO 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested disorders of 
the left ovary, left uterine tube, and/or uterus during 
service or for many years thereafter.  

2.  The veteran is shown to have undergone the removal of the 
uterus in 1959 and removal of the left ovary and a left 
salpingectomy in 1978.  

3.  Neither the removal of the veteran's uterus or left ovary 
nor the left salpingectomy is shown to have been caused or 
aggravated by any service-connected disability.  

4.  The veteran is receiving the maximum rating for the 
service-connected removal of the right ovary and right 
salpingectomy; she also receives special monthly compensation 
on account of the anatomical loss of a creative organ.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by the removal of her 
left ovary and left salpingectomy is not due to disease or 
injury that was incurred in or aggravated by service; nor is 
any proximately due to or the result of the service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2002).  

2.  The veteran's disability manifested by the removal of her 
uterus is not due to disease or injury that was incurred in 
or aggravated by service; nor is any proximately due to or 
the result of the service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2002).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected postoperative residuals 
of a granulosa cell tumor of the right ovary with a right 
oophorectomy and salpingectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.116 including Diagnostic Code 7619 (1995); 38 C.F.R. §§ 
4.7, 4.116 including Diagnostic Code 7619 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
the removal of her left ovary, fallopian tube, and uterus as 
secondary to the service-connected postoperative granulosa 
cell tumor of the right ovary with right salpingectomy.  In 
addition, the veteran asserts that a rating in excess of 20 
percent is assignable for the service-connected postoperative 
granulosa cell tumor of the right ovary with right 
salpingectomy.  

A careful review of the service medical records shows that 
the veteran was hospitalized form April to May 1953, for 
granulosa cell tumor of the right ovary.  A right 
oophorectomy and salpingectomy was performed.  The veteran 
was discharged from active service in May 1954, and on the 
examination prior to service separation, there were no 
complaints, findings or diagnoses pertaining to left ovarian 
and/or uterine dysfunction.  

The post-service medical records and the veteran's hearing 
testimony reveal that, after the birth of her three children, 
the veteran underwent a vaginal hysterectomy in 1959 that 
consisted of the removal of the uterus and the cervix.  At 
that time, there were no complaints, findings or diagnoses 
pertaining to a left ovary disorder.  

Then, nineteen years later, in 1978, the veteran subsequently 
had the left ovary and fallopian tube removed due to a 
ruptured corpus luteum cyst of the left ovary.  The medical 
records documenting the veteran's left ovary removal note 
that the veteran had a prior hysterectomy and removal of the 
right ovary, but the 1978 hospital records did not link the 
ruptured corpus luteum cyst of the left ovary to the past 
removal of the right ovary, fallopian tube, and uterus.  

In February 1985, the RO issued a rating decision granting 
service connection for postoperative granulosa cell tumor 
right ovary with right oophorectomy and right salpingectomy.  
A 10 percent rating was assigned under 38 C.F.R. § 4.116, 
Diagnostic Code 7916 and special monthly compensation was 
awarded on account of the anatomical loss of a creative 
organ.  The RO, in the same rating decision, denied service 
connection for removal of the left ovary and left 
salpingectomy.  The veteran appealed the decision.  

In a July 1988 decision, the Board noted that the veteran was 
receiving the maximum schedular evaluation mandated by the 
applicable law and regulations and was also in receipt of 
special monthly compensation for the anatomical loss of use 
of a creative organ.  

The Board found, however, that due to the unusual disability 
picture presented by the adverse hormonal effects of complete 
ovarian extirpation, that an extraschedular evaluation was 
warranted.  Accordingly, the rating for the service-connected 
postoperative granulosa cell tumor of the right ovary with 
right oophorectomy and right salpingectomy was increased to 
20 percent.  

In a decision promulgated in August 1989, the Board denied 
service connection for removal of the left ovary and a left 
salpingectomy.  The Board noted that the veteran underwent 
excision of the right ovary and tube in service due to a 
granulosa cell carcinoma of the right ovary, but found that 
there was no indication that the left ovary was adversely 
affected by her right ovarian pathology.  

In June 1996, the veteran filed a claim of service connection 
for the removal of her uterus and also asserted that an 
increased rating was warranted for the service-connected 
postoperative granulosa cell tumor of the right ovary with 
right oophorectomy and right salpingectomy.  

The veteran was afforded a VA examination in January 1997.  
The examiner noted the history with regard to the removal of 
the right ovary in 1953, development of a uterine prolapse 
followed by a vaginal hysterectomy in 1959.  The examiner 
also noted the left salpingo-oophorectomy in 1978 due to a 
ruptured ovarian hemorrhagic cyst.  

The veteran complained primarily of having stress 
incontinence, which the examiner noted was not unusual 
following hysterectomy.  Objectively, the examiner noted that 
the veteran was in no apparent distress.  A vaginal 
examination revealed a normal vaginal mucosa.  The diagnosis 
was that of status post bilateral salpingo-oophorectomy with 
the right removed in 1953, the uterus removed in 1959 and the 
left ovary removed in 1978.  

The examiner did not feel that the removal of the uterus 
and/or left ovary and tube was related to the removal of the 
right ovary.  The examiner concluded that the original right 
oophorectomy with the granulosa cell tumor did not aggravate 
the non-service connected disabilities due to the length of 
time between the procedures.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in February 1999.  She argued 
that the removal of the right ovary and fallopian tube in 
service left the remainder of her reproductive system in a 
condition that would ultimately result in the need for a 
total hysterectomy.  

In January 2000, the Board requested the opinion of a medical 
specialist from VHA.  Later that month, the opinion was 
received by a Women's Health Nurse Practitioner.  At the 
outset, she noted that the claims file was extensively 
reviewed, and that the case had been discussed with two 
medical doctors from Walter Reed Army Medical Center who 
concurred with her opinion.  

The nurse practitioner opined that there did not appear to be 
any correlation between the vaginal hysterectomy or left 
salpingo-oophorectomy and the granulosa tumor of the right 
ovary.  There was no evidence that the removal of the uterus 
or left tube and ovary was caused or aggravated by the 
service-connected residuals of the granulosa tumor of the 
right ovary and fallopian tube which led to the right 
salpingo-oophorectomy in 1953.  

The Board determined that the opinion was not responsive 
enough and requested a second VHA opinion, which was received 
at the Board in July 2000.  The medical specialist reviewed 
the record and opined that it was not likely that the 
veteran's post-service hysterectomy and left salpingo-
oophorectomy were caused or aggravated by the service-
connected residuals of granulosa cell tumor.  

The doctor reasoned that it was unlikely that the 
hysterectomy was related to her prior right oophorectomy 
since it was performed via the vaginal route.  The doctor 
opined that the most likely indication for her hysterectomy 
was prolapse, and that if there were concerns of connection 
with her granulosa cell tumor, the procedure most likely 
would have been an abdominal approach in 1989.  The remote 
surgery in 1978, for her left ovary and tube was found to be 
a corpus luteum cyst, which the doctor noted was unrelated to 
her original surgery.  

The veteran was provided with copies of the VHA opinions with 
an opportunity to respond, but she did not respond thereto.  

In February 2001, the Board determined that new and material 
evidence had been presented sufficient to reopen the claim of 
service connection for removal of the left ovary and left 
salpingectomy.  The Board reopened the claim and remanded 
that matter to the RO along with the other matters on appeal 
for additional development of the record, to include VCAA 
compliance.  

In September 2002, the RO provided notice of the VCAA to the 
veteran, indicating VA's duty to assist the veteran, what the 
evidence must show to substantiate a claim, and who was 
responsible for obtaining the evidence needed.  

The veteran did not supply any additional evidence and the 
case was returned to the Board.  


I.  VCAA compliance

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on ember 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed her 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed her of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  She in this regard has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of her 
responsibility to provide evidence, and to provide notice of 
the actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  She was advised 
of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a 
September 2002 letter issued during the pendency of the 
appeal, the veteran and her representative have been advised 
of the law and regulations governing her claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the veteran underwent a VA examination in 
conjunction with this appeal in January 1997 and the Board 
requested and received two separate VHA opinions with regard 
to the veteran's claims.  Hence, the claim is ready to be 
considered on the merits.  

Accordingly, a remand for the RO to address the VCAA again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  




II.  Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board is cognizant of the veteran's assertion that the 
post-service removal of her uterus and left ovary and the 
left salpingectomy are proximately due to the service-
connected postoperative granulosa cell tumor right ovary with 
right oophorectomy and right salpingectomy; however, no 
competent evidence has been presented to support these lay 
assertions.  

The medical evidence that is of record indicates that the 
vaginal hysterectomy, including the uterine removal was due 
to a vaginal prolapse.  Additionally, the medical evidence 
demonstrates that the removal of the left ovary and tube was 
due to a corpus luteum cyst.  

Moreover, the VA examiner in January 1997, the VHA nurse 
practitioner in January 2000, as well as the VHA doctor in 
July 2000 all opined that the medical evidence simply did not 
show a causal relationship between the service-connected 
postoperative granulosa cell tumor of the right ovary with 
right oophorectomy and right salpingectomy and the removal of 
the uterus and left ovary and the left salpingectomy.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records that would present a 
basis for relating the uterus or left ovary removal and left 
salpingectomy to the service-connected postoperative 
granulosa cell tumor right ovary with right oophorectomy and 
right salpingectomy or to any other disease or injury that 
was incurred in or aggravated by service.  

Given the medical evidence showing no relationship to service 
or to the service-connected disability, the veteran's claims 
of service connection for removal of the uterus and the 
removal of the left ovary and the left salpingectomy must be 
denied.  


III.  Increased Rating

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Under 38 C.F.R. § 4.31 (2002), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

Before specifically addressing the question of the rating to 
be assigned the veteran's service-connected postoperative 
granulosa cell tumor, right ovary with right oophorectomy and 
right salpingectomy, it should be pointed out that the 
schedular criteria by which gynecological conditions are 
rated changed during the pendency of the veteran's appeal to 
the Board.  

Therefore, adjudication of a claim for an increased rating 
for the veteran's service-connected gynecological disorder 
must now include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308, (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  It should be 
noted that the revised rating code may not be applied prior 
to the effective date of the regulation.

As in effect prior to May 22, 1995, Diagnostic Code 7619 
provided for a 100 percent rating for removal of both ovaries 
with complete extirpation and artificial menopause, for six 
months after excision.  Thereafter, a 30 percent rating was 
to be assigned.  A 10 percent evaluation was assignable for 
removal of one (ovary) with or without partial removal of the 
other.  38 C.F.R. § 4.116, Diagnostic Code 7619 (effective 
prior to May 22, 1995).  

The revised criteria for removal of ovary under DC 7619 is as 
follows:

For three months after removal a 100 rating is assigned.  
Thereafter, complete removal of both ovaries warrants a 30 
percent rating.  Removal of one ovary with or without partial 
removal of the other is rated as noncompensable.  38 C.F.R. § 
4.116 (2002).  

The veteran is currently receiving a rating for the service-
connected post-operative granulosa cell tumor right ovary 
with removal of the right ovary and tube which is higher than 
the maximum rating allowable under VA's Schedule for Rating 
Disabilities.  

The Board is aware that both of the veteran's ovaries have 
been removed, but notes that only the residual disability 
manifested by the removal of the right ovary is service 
connected.  As such, a 30 percent rating cannot be applied in 
this case.  The Board in this regard has considered the 
provisions of 38 C.F.R. § 3.383, but finds that the 
regulations does not permit the rating of the veteran's 
condition as paired organ disability.  

The Board notes that the old criteria are more favorable to 
the veteran in this case.  If the new criteria were applied, 
the veteran's service-connected disability would be rated 
noncompensable.  As such, the Board must apply the old 
criteria in this case.  

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability. 38 C.F.R. § 
3.321(a).  

In the exceptional case, however, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b) (2002).  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board, in its July 1988 decision, considered the issue of 
an extraschedular evaluation and decided that an increased 
rating to 20 percent for the service-connected postoperative 
granulosa cell tumor of the right ovary with right 
oophorectomy and right salpingectomy was warranted in this 
case.  

The Board finds now that there has been presented no evidence 
that the disability picture presented by the veteran's 
service-connected post operative granulosa cell tumor right 
ovary with right oophorectomy and right salpingectomy is so 
exceptional or unusual as to warrant application of a higher 
rating on an extraschedular basis.  

There is no evidence that the veteran has required any 
hospitalizations.  In addition, there is no evidence, or 
assertions, that the service-connected disability itself has 
resulted in marked interference with employment.  

In the absence of any evidence that she has a service-
connected disability picture reflective of frequent 
hospitalization or marked interference with employment, the 
Board finds that a rating in excess of 20 percent is not for 
application in this case.  

The benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the residuals of the removal of the 
left ovary and for a left salpingectomy is denied.  

Service connection for the residuals of the removal of the 
uterus is denied.  

An increased rating in excess of 20 percent for the service-
connected postoperative granulosa cell tumor right ovary with 
right oophorectomy and right salpingectomy is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

